Citation Nr: 9925453	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
closed head injury, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from June 1987 to 
October 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Boise Regional Office (RO) January 1998 rating decision which 
assigned a 30 percent rating for the service-connected 
migraine headaches, and denied a rating in excess of 10 
percent for residuals of closed head injury.


FINDINGS OF FACT

1.  The residuals of closed head injury are manifested by 
cognitive problems of subjective complaints of memory 
impairment, but there is no current showing or medical 
diagnosis of multi-infarct dementia.

2.  The service-connected migraine disability is productive 
of severe, throbbing, prostrating headaches, associated with 
nausea, vomiting, photophobia, and scintillating scotomas; 
migraine attacks occur 2-3 times per month and last up to 3 
days in duration; the veteran has mild headaches occurring on 
almost daily basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of closed head injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 9304 (1998).

2.  The schedular criteria for a 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of increased 
ratings for residuals of closed head injury and migraine 
headaches are well grounded in that they are capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that disability 
associated with such service-connected disabilities has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claims.  
Thus, the Board is satisfied that the duty to assist has been 
met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of closed head 
injury with post traumatic headaches was granted by March 
1990 RO rating decision and a 10 percent rating was assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain disease 
due to trauma).  That decision was based on the veteran's 
service medical records showing that he was involved in a 
motor vehicle accident in December 1988, sustaining closed 
head trauma and resulting in various symptomatology including 
chronic headaches and memory impairment, and necessitating 
extensive medical treatment and clinical evaluations; a 
computerized tomography (CT) study of the brain in March 1989 
did not reveal any abnormalities.  On medical evaluation 
board in June 1989, it was indicated that he continued to 
experience daily episodes of headaches and memory impairment, 
and exhibited cerebral dysfunction.  On examination, closed 
head trauma, post concussion syndrome, and organic brain 
syndrome were diagnosed.  

On VA medical examination in January 1990, the veteran 
indicated that he experienced throbbing headaches since his 
in-service head injury (occurring 3-4 times per week) but 
which were not associated with visual changes or other 
neurological symptoms.  He indicated that he noticed memory 
impairment.  On examination, cerebellar function was "good" 
with normal finger-to-nose and heel-to-shin, bilaterally; 
cognitive functioning was grossly intact and memory was 3/3 
at 5 minutes.  Mildly disabling post traumatic headaches and 
mild organic brain syndrome secondary to head trauma, with 
new deficits in learning and memory (collaborated by 
neuropsychiatric testing) were diagnosed.  

On VA psychiatric examination in January 1990, including 
social service survey, the veteran indicated that he did not 
feel that he had a mental illness or that he felt depressed, 
and he looked forward to the future.  On examination, no 
mental illnesses were diagnosed; there were no signs of 
"organicity," and he did not feel that he had memory 
impairment or decreased ability to concentrate.  

On VA neurological examination in May 1992, the veteran 
indicated that he experienced "fairly continuous" headaches 
(lasting between 8 hours and 2 days in duration); reportedly, 
some headaches episodes were mild and others were "quite 
severe," and numerous medications with which he used to 
treat the headaches were not very effective.  Neurologic 
examination was "entirely normal," and there was no 
evidence of cerebellar abnormality.  Closed head injury with 
post traumatic headaches was diagnosed.  

On VA neurological examination in July 1994, the veteran 
indicated that he experienced throbbing generalized headaches 
(occurring 2-3 times per month and occasionally lasting 2 
days in duration) associated with nausea, and which were 
partially relieved by medication and sleep (but he indicated 
that he experienced long periods of insomnia).  CT study of 
the head revealed no evidence of acute hemorrhage or 
hydrocephalus, but there were some vague, low attenuation 
areas that may have been related to past injury.  On 
examination, status post closed head injury with poorly 
controlled post traumatic headaches was diagnosed.  

In September 1997, the veteran's spouse indicated that he 
experienced a great deal of frustration, depression, and 
anxiety because of the difficulty keeping up with the duties 
of his employment due to the residuals of his in-service head 
injury (reportedly manifested by headaches, memory 
impairment, and low self-esteem).  

On VA neurological examination in October 1997, the veteran 
indicated that he experienced severe headaches and memory 
impairment (both long- and short-term) since his in-service 
head injury, noting that the headaches were becoming 
progressively worse; reportedly, he experienced a severe, 
prostrating migraine-like headache associated with nausea, 
vomiting, photophobia, and scintillating scotomas 2-3 times 
per month (at times lasting up to 3 days in duration), which 
he treated with medication including Imitrex injections; 
reportedly, he also experienced almost daily episodes of 
"milder" headaches.  On examination, short-term memory was 
poor; cranial nerves II-XII, motor examination, deep tendon 
reflexes, coordination, gait, and sensory examination were 
normal.  In pertinent part, post traumatic brain syndrome 
consisting of severe post traumatic migraine headaches and 
cognitive problems manifested by short-term memory deficits 
were diagnosed.  The examiner indicated that the veteran had 
at least 2 or 3 severe, prostrating migraine headaches per 
month, during which headache attack he was unable to function 
at work.  It was noted that the veteran was very cooperative  
and there was no evidence of any embellishment or 
malingering.  

VA outpatient treatment records from March 1991 to December 
1997 reveal intermittent treatment of various symptoms and 
illness, including treatment associated with frequent and 
severe headache attacks, at times lasting 2-3 days in 
duration, and interfering with the veteran's ability to 
sleep.  Included with the treatment records is a summary list 
(apparently prepared by the veteran) which documents that he 
experienced frequent and severe headache attacks during a 
period from October 9 to September 28 (of unknown years).  In 
November 1997, it was indicated that the severity and 
frequency of his headaches improved slightly (apparently 
after he was placed on new medication).

Currently, the veteran's service-connected residuals of 
closed head injury are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, brain disease due to trauma, and a 10 
percent rating is assigned.  Diagnostic Code 8045 provides 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, fascial nerve paralysis, etc., 
following brain trauma, will be rated under the diagnostic 
codes specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of 10 percent for the 
veteran's service-connected residuals of closed head injury 
under Diagnostic Code 8045 is not warranted.  Although the 
evidence clearly shows that he sustained serious head trauma 
in a motor vehicle accident during service resulting, in 
pertinent part, in closed head injury, the currently assigned 
10 percent rating under Code 8045 represents the maximum 
available rating based on evidence of purely subjective 
complaints such as headaches, dizziness, insomnia, etc., in 
the absence of a diagnosis of multi-infarct dementia, 
Diagnostic Code 9304 (dementia associated with brain trauma) 
(the Board notes that the veteran's neurological disability 
of migraine headaches is rated separately under Code 8100, by 
application of Code 8045, and is subject to separate 
appellate review).  Although the evidence in this case shows 
that he exhibits cognitive impairment manifested by long- and 
short-term memory deficit since his in-service head injury, 
multi-infarct dementia has was not diagnosed during service 
or at any time thereafter.  Thus, an evaluation in excess of 
10 percent under Code 8045 may not be assigned for the 
service-connected residuals of closed head trauma based on 
evidence of only subjective complaints such as memory 
impairment.  

With regard to the claim of an increased rating for migraine 
headaches, such disability is currently evaluated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100, as such 
headaches have been determined to constitute residuals of the 
veteran's in-service head trauma.  As indicated above, Code 
8045 provides that purely neurological disabilities 
(determined by the RO to include migraine headaches) 
following brain trauma, will be rated under the diagnostic 
codes specifically dealing with such disabilities, in this 
case Code 8100, migraine.  A 30 percent rating is currently 
assigned for the veteran's migraine headaches under Code 
8100, consistent with evidence of characteristic prostrating 
attacks which occur on an average of once a month over the 
last several months.  A maximum rating of 50 percent will be 
assigned under Diagnostic Code 8100 if the migraine attacks 
are very frequent and completely prostrating, and are 
productive of severe economic inadaptability.  

Based on the foregoing, the Board finds that the evidence 
supports a 50 percent rating for the veteran's service-
connected migraine headaches under Code 8100, by application 
of Code 8045.  In particular, the medical evidence reveals 
that he has experienced frequent episodes of severe migraine 
over the past several years, and such episodes may last up to 
3 days in duration.  They consist of throbbing pain which is 
not alleviated by medication and are associated with nausea, 
vomiting, photophobia, and scintillating scotomas; he also 
experiences more frequent (almost daily) episodes of milder 
headaches.  On VA neurological examination in October 1997, 
it was indicated that his migraine was prostrating and making 
him unable to work during an attack, and that there was no 
evidence of embellishment or malingering on his part.  Thus, 
resolving the benefit of any doubt in the veteran's favor, 
the Board believes that the severity of his service-connected 
migraine headaches more nearly approximates the rating 
criteria for a 50 percent rating under Diagnostic Code 8100 
(which represents the maximum available schedular rating).

The evidence of record before the Board does not reveal that 
the veteran's service-connected residuals of closed head 
trauma or migraine headaches cause him unusual or exceptional 
hardship such as to warrant application of 38 C.F.R. 
§ 3.321(b)(1) (1998).  Although he receives intermittent 
medical treatment associated with his migraine, he is not 
shown to have required frequent periods of hospitalization.  
Although he appears to experience difficulties at work due to 
his headaches and memory impairment, the entirety of the 
evidence of record does not show that the aforementioned 
disabilities cause him exceptional hardship in an employment 
setting.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  The basis for an assignment of a 
disability rating, therefore, is the interference with 
average civil employment.  The Board stresses that the 
current 50 percent disability rating under Diagnostic Code 
8100 already provides for severe economic inadaptability due 
to the severity and frequency of his migraine headaches.  In 
cases such as this, where there is no evidence of an 
exceptional or unusual situation, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of an increased rating for 
residuals of closed head injury under code 8045, and it 
presents no question as to which of two evaluations should be 
applied.  The provisions of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.7 (1998), therefore, are not applicable.



	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating in excess of 10 percent for residuals of 
closed head injury is denied.

An increased rating for migraine headaches is granted to 50 
percent, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

